DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
	The response filed on 4/14/2022 are in conformance with the Office’s rules and regulations regarding claim amendments. The restriction is withdrawn in view of the claim amendments filed on 4/14/2022.
Specification
The disclosure is objected to because of the following informalities:
paragraph [0008], line 1: “is an schematic” should recite --is a schematic--.  
Appropriate correction is required.
Claim Objections
Claims 7 and 14 are objected to because of the following informalities:  
Claim 7 recites “the elongate solid core mandrel” in line 17 and should recite --the elongated solid core mandrel--;
Claim 7 recites “the elongate solid core mandrel” in line 19 and should recite --the elongated solid core mandrel--;
Claim 7 recites “an inner diameter” in lines 20-21 and should recite --the inner diameter--; and 
Claim 14 recites “an inner diameter” in line 1 and should recite --the inner diameter--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the flat wire coil is compressed between the proximal attachment location and the distal attachment location and defines a reduced winding gap” in lines 3-4, which appear to be an action step. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 11 recites “the compressing step” lines 2-3 in which there is insufficient antecedent basis for this recitation in the claim.  Further, it is not clear what this compressing step entails since it has not been mentioned before.  Should claim 11 depend from claim  9? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Heilman et al. (4,080,706)(cited by applicant)(Heilman) in view of Parker (5,700,253)(cited by applicant)(Parker).
In Regards to Claim 1: Heilman teaches a wire guide (see Heilman: Abstract “guide wire”) comprising: an elongated solid core mandrel with a length and a uniform diameter over a majority of the length (see Heilman: Figure 1a, element 18); a flat wire formed into a flat wire coil that, when at rest, defines a rest inner diameter that is greater than the uniform diameter, and having a coil length that matches the length of the elongated solid core mandrel (see Heilman: Column 4, lines 15-17 “body of the guidewire 10 takes the form of a coil spring, and is developed from a wound wire, such as a flatwire” and Figure 1a); the elongated solid core mandrel being received in the flat wire coil (see Heilman: Figure 1a); the flat wire coil being attached to the elongated solid core mandrel at a distal attachment location and a proximal attachment location (see Heilman: Column 4, lines 17-20 “core wire 18 is welded, or in some other fashion, connected to the respective ends of the wound body of the guidewire 10, as shown at 80 and 21” and Figure 1a); the distal attachment location being closer to a distal end of the elongated solid core mandrel than to the proximal attachment location, which is closer to a proximal end of the elongated solid core mandrel than to the distal attachment location (see Heilman: Figure 1a), but is silent to wherein the flat wire is in tension between the proximal attachment location and the distal attachment location so that the flat wire coil has a reduced inner diameter, which is smaller than the rest inner diameter, between the proximal attachment location and the distal attachment location.
Parker teaches a flexible, kink-resistant, introducer sheath (see Parker: Abstract) that includes a flat wire coil (see Parker: Abstract) wherein the flat wire is in tension between the proximal attachment location and the distal attachment location so that the flat wire coil has a reduced inner diameter, which is smaller than the rest inner diameter, between the proximal attachment location and the distal attachment location (see Parker: Column 4, lines 5-26 and Column 5, lines 32-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the wire guide as taught by Heilman with the flat wire in tension of Parker in order to “improve the manufacturing process” and maintain “closer tolerances for the uniform spacing between the turns of the coil” (see Parker: Column 5, lines 50-57). Although Parker is silent to the coil being secured at the proximal and distal locations, Heilman teaches a coil that is secured at the proximal and distal locations. One of ordinary skill in the art would understand that the incorporation of Parker’s coil with Heilman’s wire guide would include the coil being secured at the proximal and distal locations.
In Regards to Claim 2: Heilman teaches a wire guide (see Heilman: Abstract “guide wire”) but is silent to wherein the flat wire coil defines a rest winding gap between adjacent turns of the flat wire coil when at rest; and the flat wire coil is compressed between the proximal attachment location and the distal attachment location and defines a reduced winding gap, which is smaller than the rest winding gap.
Parker teaches a flexible, kink-resistant, introducer sheath (see Parker: Abstract) that includes a flat wire coil (see Parker: Abstract) wherein the flat wire coil defines a rest winding gap between adjacent turns of the flat wire coil when at rest; and the flat wire coil is compressed between the proximal attachment location and the distal attachment location and defines a reduced winding gap, which is smaller than the rest winding gap (see Parker: Column 5, lines 32-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the wire guide as taught by Heilman with the flat wire coil and winding method of Parker in order to “improve the manufacturing process” and maintain “closer tolerances for the uniform spacing between the turns of the coil” (see Parker: Column 5, lines 50-57). Although Parker is silent to the coil being secured at the proximal and distal locations, Heilman teaches a coil that is secured at the proximal and distal locations. One of ordinary skill in the art would understand that the incorporation of Parker’s coil with Heilman’s wire guide would include the coil being secured at the proximal and distal locations.
In Regards to Claim 3: Heilman teaches a wire guide (see Heilman: Abstract “guide wire”) wherein the flat wire has a rectangular cross section (see Heilman: Column 4, lines 28-29 “flatwire 22 having a rectangular cross section”).
In Regards to Claim 4: Heilman teaches a wire guide (see Heilman: Abstract “guide wire”) wherein the elongated solid core mandrel terminates with a distal tapered segment (see Heilman: Abstract “body is smoothly tapered into…distal tip”); and the distal attachment location is proximal to the distal tapered segment (see Heilman: Figure 1a, element 21).
In Regards to Claim 5: Heilman teaches a wire guide (see Heilman: Abstract “guide wire”), including a rounded cap attached to a distal end of the flat wire coil and attached to a distal end of the elongated solid core mandrel (see Heilman: Figure 1a, element 21).
In Regards to Claim 7: Heilman teaches a method of making a wire guide (see Heilman: Abstract “guide wire”) that includes an elongated solid core mandrel with a length and a uniform diameter over a majority of the length (see Heilman: Figure 1a, element 18); a flat wire formed into a flat wire coil that, when at rest, defines a rest inner diameter that is greater than the uniform diameter, and having a coil length that matches the length of the elongated solid core mandrel (see Heilman: Column 4, lines 15-17 “body of the guidewire 10 takes the form of a coil spring, and is developed from a wound wire, such as a flatwire” and Figure 1a); the elongated solid core mandrel being received in the flat wire coil (see Heilman: Figure 1a); the flat wire coil being attached to the elongated solid core mandrel at a distal attachment location and a proximal attachment location (see Heilman: Column 4, lines 17-20 “core wire 18 is welded, or in some other fashion, connected to the respective ends of the wound body of the guidewire 10, as shown at 80 and 21” and Figure 1a); the distal attachment location being closer to a distal end of the elongated solid core mandrel than to the proximal attachment location, which is closer to a proximal end of the elongated solid core mandrel than to the distal attachment location (see Heilman: Figure 1a), and the method comprising the steps of attaching the flat wire coil to the elongate solid core mandrel at the distal attachment location; attaching the flat wire coil to the elongated solid core mandrel at the proximal attachment location while retaining the tension in the flat wire; and the distal attachment location being closer to the distal end of the elongated solid core mandrel than to the proximal attachment location, which is closer to the proximal end of the elongated solid core mandrel than to the distal attachment location (see Heilman: Column 4, lines 17-20 “core wire 18 is welded, or in some other fashion, connected to the respective ends of the wound body of the guidewire 10, as shown at 80 and 21” and Figure 1a), but is silent to wherein the flat wire is in tension between the proximal attachment location and the distal attachment location so that the flat wire coil has a reduced inner diameter, which is smaller than the rest inner diameter, between the proximal attachment location and the distal attachment location and the method comprising the steps of: sliding the elongated solid core mandrel into the flat wire coil; attaching the flat wire coil to the elongate solid core mandrel at the distal attachment location; torquing the elongate solid core mandrel in a direction with respect to the flat wire coil that puts tension in the flat wire of the flat wire coil and reduces an inner diameter of the flat wire coil from the rest inner diameter to the reduced inner diameter. 
Parker teaches a flexible, kink-resistant, introducer sheath (see Parker: Abstract) and a method of manufacture, wherein the flat wire is in tension between the proximal attachment location and the distal attachment location so that the flat wire coil has a reduced inner diameter, which is smaller than the rest inner diameter, between the proximal attachment location and the distal attachment location (see Parker: Column 4, lines 5-26 and Column 5, lines 32-60) sliding the elongated solid core mandrel into the flat wire coil (see Parker: Column 4, lines 16-17) and torquing the elongate solid core mandrel in a direction with respect to the flat wire coil that puts tension in the flat wire of the flat wire coil and reduces an inner diameter of the flat wire coil from the rest inner diameter to the reduced inner diameter (see Parker: Column 7, lines 7-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the wire guide as taught by Heilman with the method of manufacture of a flexible, kink-resistant introducer sheath of Parker in order to “improve the manufacturing process” and maintain “closer tolerances for the uniform spacing between the turns of the coil” (see Parker: Column 5, lines 50-57). Although Parker is silent to the coil being secured at the proximal and distal locations, Heilman teaches a coil that is secured at the proximal and distal locations. One of ordinary skill in the art would understand that the incorporation of Parker’s coil with Heilman’s wire guide would include the coil being secured at the proximal and distal locations. 
In Regards to Claim 8: Heilman teaches a method of making a wire guide (see Heilman: Abstract “guide wire”), but is silent to the torquing step is performed without moving a proximal end of the flat wire coil relative to the elongated solid core mandrel along a longitudinal axis.
Parker teaches a flexible, kink-resistant, introducer sheath (see Parker: Abstract) and a method of manufacture in which the proximal end of the flat wire coil is not shown to move relative to the elongated solid core mandrel along a longitudinal axis during the torquing step (see Parker: Column 7, lines 7-15 and FIG. 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of manufacturing a wire guide as taught by Heilman with the method of manufacture of a flexible, kink-resistant introducer sheath of Parker in order to “improve the manufacturing process” and maintain “closer tolerances for the uniform spacing between the turns of the coil” (see Parker: Column 5, lines 50-57).
In Regards to Claim 9: Heilman teaches a method of making a wire guide (see Heilman: Abstract “guide wire”), but is silent to a step of compressing the flat wire coil toward the distal attachment location prior to the attaching at the proximal attachment location.
Parker teaches a flexible, kink-resistant, introducer sheath (see Parker: Abstract) and a method of manufacture wherein the torquing and compressing steps are performed at least partially simultaneously and before attaching at the proximal attachment location (see Parker: Column 7, lines 7-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of manufacturing a wire guide as taught by Heilman with the method of manufacture of a flexible, kink-resistant introducer sheath of Parker in order to “improve the manufacturing process” and maintain “closer tolerances for the uniform spacing between the turns of the coil” (see Parker: Column 5, lines 50-57).
In Regards to Claim 10: Heilman teaches a method of making a wire guide (see Heilman: Abstract “guide wire”), but is silent to wherein the torquing and compressing steps are performed at least partially simultaneously.
Parker teaches a flexible, kink-resistant, introducer sheath (see Parker: Abstract) and a method of manufacture wherein the torquing and compressing steps are performed at least partially simultaneously (see Parker: Column 7, lines 7-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of manufacturing a wire guide as taught by Heilman with the method of manufacture of a flexible, kink-resistant introducer sheath of Parker in order to “improve the manufacturing process” and maintain “closer tolerances for the uniform spacing between the turns of the coil” (see Parker: Column 5, lines 50-57).
In Regards to Claim 11: Heilman teaches a method of making a wire guide (see Heilman: Abstract “guide wire”) but is silent to wherein a winding gap defined between two turns of the flat wire coil is reduced responsive to the compressing step.
Parker teaches a flexible, kink-resistant, introducer sheath (see Parker: Abstract) and a method of manufacture wherein a winding gap defined between two turns of the flat wire coil is reduced responsive to the compressing step (see Parker: Column 6, lines 10-37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of manufacturing a wire guide as taught by Heilman with the method of manufacture of a flexible, kink-resistant introducer sheath of Parker in order to “improve the manufacturing process” and maintain “closer tolerances for the uniform spacing between the turns of the coil” (see Parker: Column 5, lines 50-57).
In Regards to Claim 12: Heilman teaches a method of making a wire guide (see Heilman: Abstract “guide wire”) wherein the step of attaching at the proximal attachment location includes positioning hot liquid solder material in a winding gap defined between two turns of the flat wire coil (see Heilman: Column 4, lines 17-20 “core wire 18 is welded, or in some other fashion, connected to the respective ends of the wound body of the guidewire 10, as shown at 80 and 21” and Figure 1a).
In Regards to Claim 14: Heilman teaches a method of making a wire guide (see Heilman: Abstract “guide wire”) wherein an inner diameter of the flat wire coil is reduced responsive to the torquing step.
Parker teaches a flexible, kink-resistant, introducer sheath (see Parker: Abstract) and a method of manufacture wherein an inner diameter of the flat wire coil is reduced responsive to the torquing step (see Parker: Column 6, lines 10-37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of manufacturing a wire guide as taught by Heilman with the method of manufacture of a flexible, kink-resistant introducer sheath of Parker in order to “improve the manufacturing process” and maintain “closer tolerances for the uniform spacing between the turns of the coil” (see Parker: Column 5, lines 50-57).
In Regards to Claim 15: Heilman teaches a method of making a wire guide (see Heilman: Abstract “guide wire”) wherein an interference contact between the elongated solid core mandrel and the flat wire coil is increased responsive to the torquing step.
Parker teaches a flexible, kink-resistant, introducer sheath (see Parker: Abstract) and a method of manufacture wherein an interference contact between the elongated solid core mandrel and the flat wire coil is increased responsive to the torquing step (see Parker: Column 6, lines 10-37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of manufacturing a wire guide as taught by Heilman with the method of manufacture of a flexible, kink-resistant introducer sheath of Parker in order to “improve the manufacturing process” and maintain “closer tolerances for the uniform spacing between the turns of the coil” (see Parker: Column 5, lines 50-57).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Heilman et al. (4,080,706)(cited by applicant)(Heilman) in view of Parker (5,700,253)(cited by applicant)(Parker) further in view of Carlson et al. (US 2007/0162108 A1)(Carlson).
In Regards to Claim 6: Heilman teaches a wire guide (see Heilman: Abstract “guide wire”) but is silent to wherein the tension in the flat wire corresponds to a predetermined range of torque stress between the elongated solid core mandrel and the flat wire coil about a common longitudinal axis.
Carlson teaches a wire guide and an embolization coil (see Carlson: Abstract) wherein the coil is wound about a shaft (see Carlson: Figure 2) wherein the tension in the flat wire corresponds to a predetermined range of torque stress between the elongated solid core mandrel and the flat wire coil about a common longitudinal axis (see Carlson paragraph [0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the wire guide as taught by Heilman with predetermined ranges of torque of Carlson in order to create a coil that is “very flexible” and “unable to transfer torque…so that the desired properties of the…wire guide…are not impaired” (see Carlson paragraph [0029]). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Heilman et al. (4,080,706)(cited by applicant)(Heilman) in view of Parker (5,700,253)(cited by applicant)(Parker) further in view of von Segesser (US 2021/0220613 A1)(Segesser).
In Regards to Claim 13: Heilman teaches a method of making a wire guide (see Heilman: Abstract “guide wire”), but is silent to measuring a torque during the torquing step; and the torquing step is stopped at a predetermined torque magnitude
Parker teaches a flexible, kink-resistant, introducer sheath (see Parker: Abstract) and a method of manufacture wherein the torquing and compressing steps are controlled so as to achieve a desired coil wrapping, which suggests the torquing step being stopped at a predetermined torque magnitude (see Parker: Column 7, lines 7-57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of manufacturing a wire guide as taught by Heilman with the method of manufacture of a flexible, kink-resistant introducer sheath of Parker in order to “improve the manufacturing process” and maintain “closer tolerances for the uniform spacing between the turns of the coil” (see Parker: Column 5, lines 50-57). Heilman, as modified by Parker, is silent to the step of measuring a torque during the torquing step. 
Segesser teaches a guidewire (see Segesser: Abstract) wherein the step of measuring torque is done during a torquing step (see Segesser paragraph [0078]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of manufacturing a wire guide as taught by Heilman, as modified by Parker, with step of measuring torque during the torquing step of Segesser in order to inform the user of the operational parameters of the process so that “traction can be adjusted” (see Segesser paragraph [0078]). 
Response to Arguments
	Applicant’s arguments filed on 4/14/2022 have been fully considered. The restriction is withdrawn in view of the claim amendments filed on 4/14/2022. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Potter whose telephone number is (571)272-7715. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa N Potter/             Examiner, Art Unit 3791     

/MATTHEW KREMER/            Primary Examiner, Art Unit 3791